Citation Nr: 0603279	
Decision Date: 02/06/06    Archive Date: 02/15/06

DOCKET NO.  05-04 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for pulmonary 
tuberculosis (PTB).  

2.  Entitlement to service connection for rheumatoid 
arthritis.  


REPRESENTATION

Appellant represented by:	American Defenders of Bataan 
and Corregidor, Inc.


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had active service in the Philippine Commonwealth 
Army from December 1941 to April 1942 and from December 1944 
to March 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  

The Board advanced this case on the docket due to the 
veteran's advanced age.  See 38 U.S.C.A. § 7101 (West 2002); 
38 C.F.R. § 20.900(c) (2005).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran was scheduled for an RO hearing on November 24, 
2004.  

In a letter dated November 12, 2004, but date stamped as 
received in December 2004, the veteran requested that he be 
provided with transportation for his personal hearing.  

Subsequently, in his VA Form 9, dated in January 2005 and 
received in February 2005, he did not indicate that he wanted 
a hearing before the Board in Washington, D. C., or a local 
hearing before a traveling Veterans Law Judge (VLJ).

However, it is not clear from the record whether the veteran 
appeared and testified at the RO hearing scheduled in 
November 2004 or whether his correspondence received in 
December 2004 constituted a request for another RO hearing.  

This must be clarified before the Board can address the 
merits of the claims.  

Also, from the veteran's VA Form 9 it appears that the 
veteran may be alleging that he was a prisoner-of-war (POW).  
If so, this may impact upon his claim for service connection 
for arthritis if it is found that he has traumatic arthritis.  
So this also must be clarified. 

Accordingly, the case is remanded to the RO for the following 
development and consideration:

1.  Ask the veteran to clarify whether all 
relevant private clinical records are now on file.  
With respect to any such records that are not on 
file, request that he complete and return the 
appropriate releases (VA Form 21-4142s) for the 
medical records of each private care provider 
since his military service.

*This should include, but is not limited to, 
requesting that the appellant submit copies of all 
records in his possession that he has not 
previously submitted.  

Upon receipt of the appropriate releases, request 
all private treatment records indicated, if any, 
and associate all received with the file.  If any 
request for private treatment records is 
unsuccessful, notify the appellant appropriately.  
38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e) (2005).  

2.  The RO must clarify whether an RO hearing was 
conducted in November 2004.  If so, a transcript 
of that hearing must be incorporated into the 
claim file.  

Clarify whether the veteran is claiming that he 
was a POW.  If so, request that he clarify the 
dates and circumstances of any internment as well 
as any alleged trauma which may have given rise to 
any traumatic arthritis.  

3.  Contact the veteran and request whether he 
desires a hearing (even if he appeared to the 
scheduled November 2004 RO hearing).  

If he responds in the positive, schedule the 
veteran for a hearing at the RO.  Notify him of 
the time, date, and location of his hearing.  Put 
a copy of this letter in the claims file.  If he 
changes his mind and decides he does not want a 
hearing, also document this in the record.  

4.  Schedule the veteran for an appropriate VA 
medical examination to assess the nature, time of 
onset, and etiology of any current pulmonary 
tuberculosis that he now has.  

The examiner should express an opinion as to the 
nature, time of onset, and etiology of the 
veteran's pulmonary tuberculosis, if any.  
Specifically, the examiner should render an 
opinion as to whether it is at least as likely as 
not that any pulmonary tuberculosis that the 
veteran now has is of service origin or whether 
it is at least as likely as not that any 
pulmonary tuberculosis manifested within three 
years of service discharge in April 1942 and 
March 1946.  

Discuss the rationale of the opinion, whether 
favorable or unfavorable.  If however, no opinion 
can be rendered, please explain why this is not 
possible.  

It is absolutely imperative that the examiner has 
access to and reviews the claims folder for the 
veteran's pertinent medical history. 

All necessary testing should be done and the 
examiner should review the results of any testing 
prior to completion of the examination report.  If 
an examination form is used to guide the 
examination, the submitted examination report 
should include the questions to which answers are 
provided.

5.  Schedule the veteran for an appropriate VA 
medical examination to assess the nature, time of 
onset, and etiology of any current arthritis that 
he now has.  

The examiner should express an opinion as to the 
nature, time of onset, and etiology of the 
veteran's arthritis, if any.  Specifically, the 
examiner should render an opinion as to whether 
it is at least as likely as not that any 
arthritis that the veteran now has is of service 
origin or whether it is at least as likely as not 
that any arthritis manifested within one year of 
service discharge in April 1942 and March 1946.  

Discuss the rationale of the opinion, whether 
favorable or unfavorable.  If however, no opinion 
can be rendered, please explain why this is not 
possible.  

It is absolutely imperative that the examiner has 
access to and reviews the claims folder for the 
veteran's pertinent medical history. 

All necessary testing should be done and the 
examiner should review the results of any testing 
prior to completion of the examination report.  If 
an examination form is used to guide the 
examination, the submitted examination report 
should include the questions to which answers are 
provided.




6.  Then readjudicate the claims based on any 
additional evidence or testimony obtained.  Also, 
if he is claiming that he was a POW, adjudicate 
any claim for service connection for arthritis in 
light of the law and regulations governing 
disabilities claimed by POWs.  If the benefits 
requested remain denied, prepare a Supplemental 
Statement of the Case (SSOC) and send it to the 
appellant and his representative.  Give them time 
to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  
 
 
 
 

